Citation Nr: 9911754	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastritis with 
gastroesophageal reflux disease (GERD) (claimed as frequent 
indigestion).

2.  Entitlement to an increased evaluation for mechanical low 
back pain with degenerative joint disease , currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for mechanical 
cervical spine pain with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992.

This appeal arose from a September 1993 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
the lumbar and cervical spine disorders, assigning them both 
noncompensable evaluations.  This decision also denied 
entitlement to service connection for frequent indigestion.  
Rating actions issued in July 1994 and February 1995 
confirmed and continued the noncompensable evaluations.  In 
April 1997, the veteran testified at a personal hearing 
conducted in Washington, D.C. before a member of the Board of 
Veterans' Appeals (Board).  The case was then remanded by the 
Board in June 1997 for additional development (this decision 
had also denied entitlement to a compensable evaluation for a 
left ear hearing loss).  Following compliance with this 
remand, a rating action was issued in August 1998, which 
awarded 10 percent evaluations to both the low back and 
cervical spine disorders, made effective the date of service 
connection.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to an increased evaluation for the 
low back disorder will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran's frequent indigestion, diagnosed as 
gastritis with gastroesophageal reflux disease (GERD), had 
its onset during active duty.

2.  The veteran's service-connected cervical spine disorder, 
including degenerative disc and joint disease, is manifested 
by painful and "some" weakened movement, no more than 
moderately limited motion, some excess fatigability and 
incoordination and areas of mild decreased sensation in the 
left upper extremity but is without muscle spasm, severe 
neuropathy, deformity or the atrophy of disuse.


CONCLUSIONS OF LAW

1.  Chronic gastritis with GERD was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).

2.  The criteria for an increased evaluation of 20 percent 
for the veteran's service-connected cervical spine disorder 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Service connection for gastritis with 
GERD

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

A review of the veteran's service medical records revealed 
that he complained of chronic gas on September 4, 1985.  His 
abdomen was soft and without masses, although there was some 
point tenderness.  Gastritis was diagnosed.  An upper 
gastrointestinal (UGI) series performed on September 23, 1985 
showed that the stomach and duodenum displayed no definite 
mucosal lesions.  Moderate gastroesophageal reflux was 
induced during the examination.  On October 1, 1985, he 
complained of left upper quadrant pain which was described as 
intermittent, usually occurring 3 to 4 hours after eating.  
This pain was occasionally relieved by foods and antacids.  
This pain was sometimes associated with nausea, but no 
vomiting.  There was no history of melena or hematochezia.  
The assessment was reflux esophagitis, well controlled with 
antacids.  On October 25, 1985, he offered the same 
complaints.  GI revealed moderate GERD, but showed no 
evidence of peptic ulcer disease.  In September 1988, he 
reported that he had had heartburn for the past three to four 
years.  He indicated that he had been self-treating with 
antacids.  His abdomen was soft and displayed epigastric 
tenderness.  The impression was esophageal reflux.  UGI 
performed in December 1988 was reportedly normal.  During his 
July 1992 retirement examination, he complained of frequent 
indigestion.

Following his separation, the veteran was examined by VA in 
December 1992.  His abdomen was noted to be soft, without 
evidence of masses or tenderness.  No liver or spleen 
enlargement was present.  No UGI was conducted.

The veteran testified at a personal hearing before a member 
of the Board in April 1997.  He stated that he was still 
receiving treatment for his stomach complaints.  He indicated 
that he had not had any stomach problems prior to service; 
these problems reportedly began in service and have persisted 
to the present.  He noted that he did complain of stomach 
trouble at the time of his retirement from active duty.

The veteran received treatment from Lyster Army Hospital 
between January 1993 and April 1997.  He was seen on July 12, 
1993 complaining of indigestion and gas for the past eight 
months.  GI revealed no evidence of ulcer disease, hiatal 
hernia or reflux.  On August 30, 1993, he noted that his 
indigestion was not as bad, but that he was still having a 
lot of gas.  The impression was abdominal pain, resolved.  In 
April 1996, he again complained of indigestion.  An 
esophagogastroduodenoscopy (EGD) with biopsy revealed marked 
proximal gastritis and possible antral gastric polyps.  He 
was treated with Prilosec.  The biopsy report was negative 
for atypia and H. pylori infection.  

VA examined the veteran in April 1998.  He reported that he 
had suffered with severe heartburn for years, for which he 
had self-treated with Rolaids and Tums.  He stated that he 
had been prescribed Prilosec two years ago.  He noted that he 
still experienced severe heartburn, but denied vomiting and 
dysphagia.  He stated that his stomach burned quite often, 
that he had three to four loose bowel movements per day and 
had passed melena in November 1997 (for which he had been 
hospitalized).  His weight was more or less stable.  There 
was no anemia and there was no pain or tenderness noted upon 
palpation of the abdomen.  Two endoscopies (one in 1996 and 
the other more recently) revealed the presence of esophagitis 
and gastritis.  An endoscope performed as part of this 
examination in May 1998 showed gastritis and a pyloric polyp.  
The diagnosis was gastritis with GERD.  The examiner 
indicated, that after reviewing the evidence of record, it 
was obvious that his esophageal problem was chronic in 
nature.

After a careful review of the evidence of record, it is found 
that service connection for the veteran's gastritis with GERD 
(claimed as frequent indigestion) is warranted.  The evidence 
of record indicates that the veteran suffers from chronic 
gastritis which first manifested during his service.  The 
veteran was seen repeatedly in service, beginning in 1985, 
for complaints of indigestion and gas.  Reflux and gastritis 
were diagnosed.  He also complained about these symptoms at 
the time of his retirement from service in July 1992.  He was 
then treated after service in 1993 for the same complaints, 
which he indicated had been present for several years, but 
had worsened over the past eight months.  The VA examination 
performed in April 1998 confirmed the diagnoses of gastritis 
with GERD and the examiner specifically noted that, given his 
long history of complaints, his esophageal condition was 
obviously chronic.  Therefore, it is found that the evidence 
supports a finding of entitlement to service connection for 
chronic gastritis with GERD.

II.  An increased evaluation for cervical 
spine disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1998).

Arthritis is rated based on limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  According to the 
applicable criteria, a 10 percent rating is warranted when 
there is slight limitation of cervical spine motion, a 20 
percent rating is warranted for moderate limitation of 
motion, and a 30 percent rating is warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a Diagnostic Code 5290 
(1998).

The Board will also consider rating the veteran's cervical 
spine disability analogous to lumbosacral strain.  38 C.F.R. 
§ 4.20 (1998).  Under this code, a 10 percent disability 
evaluation for the residuals of low back strain is warranted 
when there is characteristic pain on motion.  A 20 percent 
evaluation requires that there be muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  The next higher rating, 40 percent, 
requires severe strain with listing of the spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. 4.71a, Diagnostic Code 5295 (1998).  

Finally, the Board will consider 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 which provides ratings for 
intervertebral disc syndrome.  To date, the RO has not 
considered whether or not the veteran's current degenerative 
disc disease of the cervical spine, shown on VA examination 
in April 1998 is a part and parcel of his service-connected 
mechanical cervical pain with degenerative arthritis.  The 
examiner at the VA examination made it clear that the 
service-connected cervical spine disability and the disc 
disease were part of the same disease process, and it is, 
therefore, obvious that his service-connected cervical spine 
disability must include disc disease.  The Board will 
consider the appropriate rating accordingly.  Code 5293 
provides a 10 percent rating for mild intervertebral disc 
syndrome.  A 20 percent rating is assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating is assigned for severe intervertebral disc 
syndrome with recurring attacks, with intermittent relief.  A 
60 percent rating is provided for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

By rating decision of September 1993 the RO granted service 
connection for mechanical cervical pain with degenerative 
arthritis, noting that service medical records showed 
treatment for cervical spine problems diagnosed as cervical 
spondylosis with radicular pain to the left upper extremity 
in 1991.  A 10 percent rating was assigned, and this rating 
is the subject of this appeal.  This is an appeal from an 
original rating action, but whether the issue is 
characterized as an increased rating or as the propriety of 
the initial assignment of the 10 percent rating, the 
principles involved are the same, and the Board finds no 
reason in this case to attempt to recharacterize the issue.  
All pertinent evidence for the appeal period has been 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

On VA general medical and spine examinations in December 
1992, the veteran complained of pain in the left lower 
cervical area radiating into the upper shoulder.  The area 
stayed sore all the time.  On examination there was a 5 
centimeter area of marked tenderness over the left posterior 
neck.  There were no bony abnormalities or muscle spasms.  No 
sensory or muscle deficits were found.  Forward flexion of 
the cervical spine was reported to be 90 degrees, extension 
was 70 degrees, lateral flexion was 30 degrees to the left 
and 60 degrees to the right, and rotation was 40 degrees 
bilaterally.  X-rays showed mild degenerative arthritic 
changes.

Outpatient treatment records from a service department 
hospital from January 1993 to September 1996 showed treatment 
primarily for disabilities other than of the cervical spine 
until 1996.  In June 1996 the veteran complained of neck pain 
for the last 7 years and of occasional tingling in the 
fingers.  Examination showed point tenderness in the left 
upper trapezoid and slightly decreased light touch sensation 
in the left cervical area.  In August 1996 it was also found 
that strength in the upper extremities was 5/5 except for 4/5 
strength in the right biceps.  There was decreased sensation 
in a patch in the axillary shoulder area and the first web 
space of the left hand.  In September 1996 motor strength was 
5/5 except for 4/5 strength in the biceps bilaterally and the 
left triceps.  Sensation was normal and deep tendon reflexes 
were symmetrical.  It was noted that diagnostic studies 
showed a bulging cervical disc.

At his hearing in April 1997 the veteran described constant 
pain in his neck radiating across his shoulder into his arm, 
tingling of his left fingers and arm weakness.  He stated 
that he could bend his neck.

On VA peripheral nerves examination in April 1998 the veteran 
complained of neck pain with intermittent sharp pain 
radiating down the left arm, numbness of the hand and 
occasional weakness.  He also reported decreased hand grip 
and difficulty holding objects in his left hand.  Motor 
examination showed normal tone, bulk and strength throughout.  
Sensory examination showed decreased pinprick in the left 
upper extremity with numbness over the 4th and 5th digits and 
palm.  He also reported decreased pinprick over the lateral 
forearm and lateral upper arm.  The left biceps reflex was 
absent; otherwise, reflexes were 1 in the left upper 
extremity.  Magnetic resonance imaging (MRI) findings of 
bulging discs were noted.  C6-7 cervical radiculopathy on the 
left was diagnosed.

On the April 1998 VA spine examination the veteran reported, 
as he had on the nerves examination, that he took only slight 
medication for pain because of an ulcer condition.  He also 
reported that he was a packing inspector and that he had to 
drive a truck, and his spine problems bothered him in 
driving.  On examination he held his neck moderately rigid.  
Cervical spine flexion was to 46 degrees, extension was to 44 
degrees, and lateral flexion was 36 degrees to the right and 
26 degrees to the left.  The examiner remarked that there was 
evidence of painful motion by grimacing and some inability to 
engage in normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  He 
displayed weakened movement, excess fatigability and 
incoordination.  There was no indication of swelling, 
deformity or atrophy of disuse.

Based on a review of the evidence and considering the 
principles cited above, the Board concludes that a 20 percent 
rating is warranted for the veteran's cervical spine 
disability.  Examinations showed mild limitation of motion of 
the cervical spine, and the veteran stated at the hearing 
that he could bend his neck.  Although pain on motion of the 
neck has been demonstrated, no muscle spasm has been found, 
nor has there been shown a unilateral loss of spinal motion.  
However, the Board concludes that the evidence shows moderate 
disability resulting from intervertebral disc syndrome.  The 
veteran has some areas of decreased sensation in the left 
upper extremity and on the most recent examination a loss of 
the left biceps reflex.  He has pain on motion of the neck, 
and the examination findings reflect neuropathy of a moderate 
degree.

The Board further concludes that severe intervertebral disc 
syndrome which would warrant the next higher rating of 40 
percent is not shown.  Although the left biceps reflex was 
absent on the most recent examination, multiple examinations 
during treatment in 1996 showed present, symmetrical 
reflexes.  Those examinations also showed a slight decrease 
in strength, but most recently, muscle strength was normal.  
Muscular atrophy has not been shown.  Because no more than 
mild sensory deficits and loss of motor strength are shown, 
the Board concludes that the disability picture more nearly 
reflects a moderate intervertebral disc syndrome.  This 
rating includes consideration of the pain and "some" loss 
of normal working movement, weakened movement and 
fatigability noted by the examiner in 1998; severe loss of 
function is not shown.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board also concludes that a 40 percent rating is not 
warranted under code 5290 or 5295.  Even considering 
additional loss of motion or function pursuant to 38 C.F.R. 
§§ 4.10, 4.40, 4.59 (painful motion due to arthritis), severe 
limitation of neck motion is not shown.  Additionally, a 40 
percent rating as provided for spinal strain under code 5295 
is not warranted because the evidence does not show listing 
of the spine, marked limitation of forward bending or 
abnormal mobility on forced motion.  

III.  Whether lumbar disc disease is a part and parcel of 
servic-connected mechanical low back pain

In a rating decision of February 1995 the RO noted that the 
veteran was not service connected for his lumbar disc 
problems and therefore that neither a temporary total 
disability rating nor an increased rating for his service-
connected low back disorder was warranted.  The veteran was 
informed of this in a supplemental statement of the case 
which dealt with the issues of increased ratings for his 
cervical spine disability and his lumbar spine disability.  
Unlike the RO's lack of consideration as to the relationship 
between his service-connected cervical spine disorder and 
cervical disc disease, the RO has in effect affirmatively 
denied service connection for lumbar disc disease.  The 
veteran obviously disagreed with this determination in a 
substantive appeal received in May 1995.  The Board concludes 
that the issue of an increased rating for mechanical low back 
pain is inextricably intertwined with the issue of whether or 
not lumbar disc disease should be service connected as a part 
and parcel of the service-connected low back disorder.  This 
issue has been put into appellate status by the veteran and 
as it is inextricably intertwined, the Board deems that it 
can take jurisdiction over it at this time.  

In its remand of June 1997 the Board requested that an 
examination be conducted and that the examiner express an 
opinion as to whether the service-connected low back disorder 
and degenerative disc disease were part of the same disease 
process.  In the April 1998 VA examination, the examiner 
answered that question in the affirmative, and as that is the 
only competent medical opinion of record as to such 
relationship, the inescapable conclusion is that service 
connection is established for lumbar disc disease as part and 
parcel of the service-connected low back disability.


ORDER

Service connection for gastritis with GERD (claimed as 
frequent indigestion) is granted.

Service connection for postoperative lumbar disc disease as 
part and parcel of service-connected mechanical low back pain 
with degenerative joint disease is granted. 

An increased rating, to 20 percent, for cervical spine pain 
with degenerative joint and disc disease is granted, subject 
to regulations governing the payment of monetary awards.


REMAND

In February 1995 the veteran submitted a claim for a 
temporary total rating based on convalescence under 38 C.F.R. 
§ 4.30, submitting also a report of surgery for herniated 
lumbar discs in February 1995.  Following a February 1995 
rating decision, a supplemental statement of the case was 
sent to the veteran in March 1995; in that document the RO 
denied the issue of an increased rating for the veteran's 
service-connected mechanical low back pain with degenerative 
arthritis and informed him that since he was not service 
connected for disc problems, a temporary total rating was not 
in order.  In a substantive appeal received in March 1995 the 
veteran obviously disagreed with the determination that his 
lumbar disc disease was not service connected and with the 
denial of benefits under 38 C.F.R. § 4.30.  The RO has not 
responded to the veteran's disagreement and has not issued a 
statement or supplemental statement of the case informing him 
of the pertinent laws and regulations pertaining to the 
issues of service connection for lumbar disc disease as part 
and parcel of the service-connected low back disability and 
entitlement to benefits under 38 C.F.R. § 4.30 based on disc 
surgery in February 1995.  

In the decision above, the Board has determined that the 
veteran's lumbar disc disease is service connected as part 
and parcel of his low back disability.  In order to afford 
the RO an opportunity to readjudicate the claim for benefits 
under 38 C.F.R. § 4.30, a claim which is in appellate status, 
in light of the Board's decision, and further to readjudicate 
the rating assigned the lumbar spine disability, the Board 
REMANDS this case for the following development:

1.  The RO should review the evidence of 
record and determine whether the 
appellant is entitled to a temporary 
total rating for convalescence under 
38 C.F.R. § 4.30 based on lumbar disc 
surgery performed in February 1995.

2.  The RO should readjudicate the issue 
of an increased rating for the veteran's 
service-connected lumbar spine 
disability, which includes degenerative 
joint disease and postoperative disc 
disease.  Should further examination be 
deemed desirable for arriving at a proper 
evaluation, the RO should schedule the 
veteran for such examination(s).  

Should findings remain adverse to the veteran as to either 
issue, a supplemental statement of the case should be issued 
to him and to his representative.  An appropriate period 
should be given them to respond to the supplemental statement 
of the case.  The case should then be returned to the Board 
for further appellate consideration if otherwise in order.  
The appellant is free to furnish additional evidence while 
his case is in remand status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

